[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                             No. 10-10077                     MAY 24, 2011
                                                               JOHN LEY
                         Non-Argument Calendar                   CLERK
                       ________________________

                D.C. Docket No. 6:08-cr-00198-GAP-GJK-1

UNITED STATES OF AMERICA,

                                               lllllllllllllllllllllPlaintiff-Appellee,

                                  versus

ANTWAIN DEVON MITCHELL,
a.k.a. Baby Jesus,
a.k.a. Water,

                                           lllllllllllllllllllllDefendant-Appellant.

                       _______________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 24, 2011)

Before HULL, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Peter Warren Kenny, appointed counsel for Antwain Devon Mitchell in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Mitchell’s convictions and

sentences are AFFIRMED.




                                         2